               Case 18-10627-reg         Doc 327      Filed 09/06/19     Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

IN THE MATTER OF:                                 )           CASE NO.        18-10627
                                                  )           CHAPTER         11
TRINITY INVESTMENT GROUP, LLC                     )           REG/tk
                                                  )
       Debtor(s)

                                     SCHEDULING ORDER

       Dated on September 06, 2019

       A hearing with regard to the issues raised by confirmation of the proposed chapter 11 plan

was held at Fort Wayne, Indiana, on September 4, 2019, with Daniel Skekloff, counsel for debtor,

Norman Abood, counsel for Sigma Restaurants Inc., and Ellen Triebold, counsel for the United

States Trustee, present.

       For the reasons stated in open court, the issues regarding Sigma Restaurant’s ballot may be

submitted on briefs of counsel. Simultaneous briefs regarding that issue shall be filed within fifteen

(15) days, with any replies due seven (7) days thereafter. Upon submission of all briefs or the

expiration of the briefing schedule, the issues raised by confirmation of the proposed plan and Sigma

Restaurant’s ballot will be taken under advisement.

       Any further proceedings will be set by separate order.

       SO ORDERED.


                                               /s/ Robert E. Grant
                                               Chief Judge, United States Bankruptcy Court
